Citation Nr: 1737096	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  14-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an evaluation excess of 30 percent for service-connected hypertensive nephrosclerosis prior to February 25, 2011, and in excess of 60 percent thereafter.  

2.  Entitlement to a total disability evaluation based on individual unemployability.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  That rating decision continued the existing 30 percent evaluation for service-connected hypertensive nephrosclerosis.  

This case was previously before the Board in January 2015.  At that time, the Board found that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) had been raised by the record.  Accordingly, the Board added this issue to the current appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In January 2015, the Board further remanded the case for additional development.  The case has since been returned to the Board.  

During the pendency of the appeal, the RO issued a November 2013 rating decision, finding clear and unmistakable error in the July 2011 rating decision on appeal, and assigning a 60 percent evaluation effective February 25, 2011.  As such, the Veteran's service-connected hypertensive nephrosclerosis is currently assigned a 30 percent evaluation prior to February 25, 2011, and a 60 percent evaluation thereafter.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue of entitlement to a higher evaluation remains on appeal and has been recharacterized as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran's service-connected hypertensive nephrosclerosis is predominantly manifested by symptoms of renal dysfunction rather than hypertension or heart disease.  

2.  The Veteran's service-connected hypertensive nephrosclerosis manifests as generalized poor health characterized by symptoms of lethargy, weakness, weight loss, and limitation of exertion

3.  The Veteran's service-connected hypertensive nephrosclerosis does not require regular dialysis; does not preclude more than sedentary activity due to edema and albuminuria, BUN greater than 80 mg percent, or creatinine more than 8 mg percent; and does not cause symptoms of markedly decreased kidney function or other organ systems.  


CONCLUSION OF LAW

Throughout the appellate period, the criteria for an 80 percent for service-connected hypertensive nephrosclerosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7507 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the Veteran what information or evidence is needed in order to substantiate the claim and it must assist the Veteran by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the Veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the Veteran that, to substantiate a claim, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the RO provided the Veteran with a notification letter in March 2011, prior to the initial decision on the claim in July 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the Veteran.

Moreover, the requirements with respect to the content of the notice were met in this case.  The March 2011 notice letter notified the Veteran that, to substantiate a claim for increased compensation, the Veteran must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The March 2011 letter provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) relevant to establishing entitlement to increased compensation.  Specifically, he was informed in the notice letters of types of evidence that might show such a worsening, including information about on-going treatment, Social Security Administration determinations, statements from employers, and lay statements from people who have witnessed how the disability symptoms affect him. 

Further, the March 2011 notice letter informed the Veteran of the division of responsibilities in obtaining the evidence to support his claim.  The letter also explained how disability ratings and effective dates are determined.

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  On remand, the AOJ obtained the most recent VA treatment records.  While, the Veteran referenced dialysis in November 2009 and December 2009 in his February 2017 supplemental statement of the case (SSOC) response, these treatment records entirely pre-date the appellate period beginning one year prior to his February 2011 claim for increased-evaluation.  See 38 C.F.R. § 3.400(o)(2).  There is no indication that the Veteran has received dialysis during the appellate period.  

The Veteran has additionally submitted a July 2014 Disability Benefits Questionnaire (DBQ), and reported private emergency room treatment in February 2015.  However, the DBQ was cut off at page four, and the physician's signature on the last page was not available to identify the source of this medical evidence.  The Veteran further failed to return a completed VA From 21-4142 when contacted by the AOJ in June 2016.  As will be discussed below, the Veteran had the opportunity on remand to provide the VA authorization to obtain these private treatment records on his behalf, but failed to return a completed VA Form 21-4142.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board finds that the Veteran has not adequately identified or authorized the release of any other available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in March 2011 and October 2016 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  Again, the Veteran's lay statements regarding dialysis are in reference to November 2009, not during the current appellate period or since the October 2016 VA examination.  Additionally, the most recent VA examination report specifically noted the lack of treatment with a nephrologist.  There is no indication that any increase in the Veteran's symptoms has forced him to seek such treatment.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

The Board also finds that the AOJ has complied with the Board's January 2015 remand directives.  The January 2015 remand directives called for sending the Veteran VCAA notice with regard to TDIU, contacting him with regard to any outstanding private treatment records, and affording him with VA examinations.  The AOJ sent the Veteran a June 2016 letter addressing the evidentiary requirements for TDIU, and enclosed a VA Form 21-4142 to use in authorizing the VA to assist him in obtaining any outstanding private treatment records.  As discussed above, the Veteran attended VA examinations in October 2016, and those examinations were adequate with regard to the issue of increased evaluation for service-connected hypertensive nephrosclerosis.  

As discussed above, the Veteran did not respond to the AOJ's June 2016 letter requesting authorization to release any private treatment records.  However, the duty to assist is not a one-way street; a Veteran cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Veteran has referenced emergency treatment in a February 2015 report of contact, he failed to name the facility involved.  While the Veteran has also referenced this private treatment in his February 2015 VA treatment records, he only recalled hospitalization at Weustoff Rockledge and Shands.  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself.  38 C.F.R. § 3.159(c)(1)(i)-(ii).  Therefore, with regard to obtaining the February 2015 emergency room treatment records, the Board finds that AOJ has complied with January 2015 remand directives.  

Therefore, the Board finds that the AOJ has complied with the January 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a Veteran may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  

Except as otherwise provided by law, a Veteran has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a 60 percent evaluation for service-connected hypertensive nephrosclerosis pursuant to 38 C.F.R. § 4.115(b), Diagnostic Code 7507.  Under that Diagnostic Code, nephrosclerosis is rated as renal dysfunction, hypertension, or heart disease; but only the predominant area of dysfunction shall be considered for rating purposes.  See 38 C.F.R. § 4.115a.  As a 60 percent evaluation is the maximum rating available for hypertension under 38 C.F.R. § 4.104, Diagnostic Code 7101, the Board will not consider that Diagnostic Code as there is no possible way it could benefit the Veteran.  Therefore, the only available path to an increased evaluation for nephrosclerosis is either rating this service-connected disability as renal dysfunction or as heart disease.  

For disabilities rated on the basis of renal dysfunction, a 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg percent; or, creatinine 4 to 8mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg percent; or, creatinine more than 8mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Hypertensive heart disease is rated under Diagnostic Code 7007.  38 C.F.R. § 4.104.  Under Diagnostic Code 7007, a 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  A total evaluation is warranted for chronic congestive heart failure; or when there is a workload of three METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  If nephrosclerosis is rated under the cardiovascular schedule, however, the percentage rating which would otherwise be assigned will be elevated to the next higher evaluation.  38 C.F.R. § 4.115b.  In other words, if the Veteran's service-connected hypertensive nephrosclerosis qualifies for a 60 percent evaluation under Diagnostic Code 7007, his rating will be elevated to a total evaluation.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

The Veteran attended a March 2011 VA examination in connection with his February 2011 increased-evaluation claim.  At that examination, the examiner noted the Veteran's history of renal dysfunction.  Lab work performed at that time showed a BUN level of 23mg percent, and a creatinine level of 1.5 mg percent.  As this creatinine level falls above the normal range of 0.8 mg percent to 1.3 mg percent, the RO awarded increased evaluation from 30 percent to 60 percent in the November 2013 rating decision, based on a showing of definite decrease in kidney function.  

Following that examination, the Veteran's creatinine ranged from 1.4 mg percent in March 2012, February 2015, April 2015, and July 2016 to 1.6 mg percent in October 2012 and April 2013.  However, the majority of the time (in October 2011, May 2012, September 2012, May 2013, and February 2016) his lab work showed his creatinine levels to be above the normal range, but stable, at 1.5 mg percent.  The Veteran's BUN level varied more widely, from 15 mg percent in April 2015 to 28 mg percent in February 2016.  His BUN levels were also elevated at 24 mg percent in May 2012, September 2012, and April 2013; 27 mg percent in February 2015; and 26 mg percent in July 2016.  His BUN levels were within the normal range of 8 mg percent to 23 mg percent at 23 mg percent in October 2011, and 22 mg percent in March 2012.  

The Veteran also submitted a July 2014 Disability Benefits Questionnaire (DBQ).  The DBQ reviewed the Veteran's dialysis and renal failure in 2009, with chronic fatigue, weight loss, decreased renal function, lethargy, and weakness since that time.  The DBQ included the results of June 2014 lab work showing a BUN level of 22.1 mg percent and creatinine level of 1.81 mg percent.  

At the October 2016 VA examination, the examiner reviewed the July 2016 lab work showing the Veteran's creatinine and BUN levels as 1.4 mg percent and 26 mg percent, respectively.  The examiner also reviewed the Veteran's medical history, including renal dysfunction marked by recurrent proteinuria, dialysis in 2009 while hospitalized for pancreatitis, the current lack of dialysis or treatment by a nephrologist, and recurrent urinary tract infections.  The Veteran reported to the examiner that he has been too weak to work since November 2009.  

As the Veteran's creatinine levels never exceeded 8 mg percent, there is no basis to award an 80 percent evaluation for renal failure based on his creatinine levels.  As his BUN levels have never exceeded 40 mg percent, there is no basis to award an 80 percent evaluation for renal failure based on his BUN levels.  However, the medical evidence of record does reveal generalized poor health with symptoms of lethargy, weakness, weight loss, and limitation of exertion.  The July 2014 DBQ in particular reflects such symptoms.  The Veteran reported that he has been too weak to work to the October 2016 VA examiner.  Similarly, his May 2014 substantive appeal cited symptoms of weakness, lethargy, body aches, low energy levels, and fatigue in arguing for an 80 percent evaluation.  In a February 2017 SSOC response, the Veteran again argued that he experiences energy loss, weight loss, and fatigue.  

Importantly, the Veteran is competent to report symptoms observable to a layperson, such as pain.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (2009).  Like pain, the symptoms of lethargy, weakness, weight loss, and limitation of exertion are observable to a layperson.  Moreover, his report of these symptoms is credible as they are consistent with the medical evidence of record.  Again, these symptoms are specifically noted in the July 2014 DBQ.  The February 2015 VA treatment records also reflect a weight loss of five pounds, feeling tired, and general weakness.  

With regard to a total evaluation for renal dysfunction under 38 C.F.R. § 4.115a, the Veteran, according to his own lay statements, has not required dialysis since his hospitalization for nonservice-connected pancreatitis in 2009.  The VA March 2011 VA examination report, the July 2014 DBQ, and the October 2016 VA examination report all noted that the Veteran's treatment specifically lacks dialysis.  

While the July 2014 DBQ does reflect that the Veteran's abilities are limited to sedentary activities by persistent edema, the formula for rating renal dysfunction calls for both persistent edema and albuminuria, or elevated BUN, or elevated creatinine levels as the limiting factor preventing more than sedentary activity.  As stated above, the Veteran's lab work has never revealed creatinine levels above 8 mg percent or BUN levels above 40 mg percent.  The only evidence of record for edema is the July 2014 DBQ and one September 2012 entry in the VA treatment record for pedal edema.  The VA treatment records consistently noted the lack of edema in March 2011, May 2011, October 2011, March 2012, May 2012, August 2012, September 2012, November 2012, August 2013, November 2013, December 2013, January 2014, February 2014, August 2014, February 2015, March 2015, April 2015, May 2015, August 2015, February 2016, April 2016, May 2016, July 2016, August 2016, October 2016, and November 2016.  This medical history cannot be construed as persistent edema.  The Veteran did not cite either edema or albuminuria as a manifestation of his renal dysfunction in his May 2014 substantive appeal or February 2017 SSOC response.  Therefore, the Veteran's renal dysfunction does not merit a total evaluation under 38 C.F.R. § 4.115a.  

Moreover, there is no basis for a total evaluation under Diagnostic Code 7007 for heart disease.  Again, pursuant to 38 C.F.R. § 4.115b, if the Veteran's service-connected hypertensive nephrosclerosis qualifies for a 60 percent evaluation under Diagnostic Code 7007, his rating will be elevated to a total evaluation.  The VA treatment records show no episodes of acute congestive heart failure, no chronic congestive heart failure, 4 METs in September 2012 with an ejection fraction of 50 to 55 percent, and 6.2 METs in May 2016.  The VA treatment records specifically noted the lack of congestive heart failure in February 2014.  The Veteran has reported symptoms of occasional angina, and that he had a mild heart attack in August 2006 on his May 2014 substantive appeal.  

Diagnostic Code 7507 also directs that nephrosclerosis should be rated according to the predominant symptoms.  Notably, the Veteran's heart attack occurred prior to the appellate period in August 2006, and his September 2012 ejection fraction would not support increased evaluation under Diagnostic Code 7007.  While his METs level in September 2012 could be considered supportive of a 60 percent evaluation under Diagnostic Code 7007, the Veteran's METs level returned to 6.2 in May 2016.  The May 2016 METs level would only support a 30 percent evaluation under Diagnostic Code 7007.  Even elevating this 30 percent evaluation to a 60 percent evaluation as required by 38 C.F.R. § 4.115b, this rating does not exceed the Veteran's current evaluation.  Comparing this cardiovascular symptom, occasional angina, to the symptoms of his renal dysfunction, lethargy, weakness, weight loss, and limitation of exertion, it becomes clear that renal dysfunction is the predominant disability for properly evaluating the Veteran's service-connected nephrosclerosis.  

Based on the foregoing, the lay and medical evidence both show that the Veteran's service-connected hypertensive nephrosclerosis has caused generalized poor health characterized by lethargy, weakness, weight loss, and limitation of exertion.  Therefore, the Board finds that the preponderance of the evidence supports a finding that an 80 percent evaluation is warranted under Diagnostic Code 7507.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the Veteran or reasonably raised by the evidence of record). 


ORDER

Subject to the law and regulations governing the payment of monetary benefits, an 80 percent evaluation for service-connected hypertensive nephrosclerosis is granted.


REMAND

With regard to TDIU, the Board notes that the Veteran filed this claim prior to the January 2015 remand.  In developing that claim, the RO requested that the Veteran's former employer, the US Census Bureau, complete a VA Form 21-4192.  The RO sent two such requests in January 2015, but the US Post Office returned the mail as undeliverable.  However, the January 2015 RO's notice to the Veteran of the Census Bureau's lack of a response did not specify that the VA Form 21-4192s had been returned as undeliverable, merely that there had been no response.  Additionally, the RO tried no other resources, such as the Office of Personnel Management, to obtain the Veteran's federal employment records.  

Pursuant to 38 C.F.R. § 3.159(c)(2), VA is required to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include records from other Federal agencies.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  As the request for records from the Census Bureau were merely returned as undeliverable, further efforts to locate these employment records for a Federal department are required.  Remand is required to make those efforts.  

Additionally, the October 2016 VA examiner's opinion did not consider the Veteran's service-connected hepatitis, but did consider a nonservice-connected pancreatic condition and dehydration.  Therefore, on remand, the VA should obtain a new examination report detailing the impact of the Veteran's service-connected conditions on his ability to work in light of his employment and education history.  

The Veteran should be aware that the July 2014 DBQ only includes four pages, and does not include the opinion regarding TDIU that he stated he was submitting on the accompanying VA Form 21-4138.  On remand, he will have the opportunity to submit another copy of that July 2014 DBQ, or a new DBQ.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of his former employers, including the US Census Bureau and the National Weather Service After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified, and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the above actions, the AOJ should schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the current impact of the Veteran's service-connected disabilities, in conjunction, on his ability to work.

If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file.  

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and industrial capacity.  He or she should address the Veteran's current ability to function in an occupational environment.

The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.  

A written copy of the report should be associated with the claims file.   

3.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


